DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on April 5, 2022 has been entered.  Claim(s) 3 has/have been canceled and no new claim(s) has/have been added.  Therefore, claim(s) 1-2 and 4-20 remain(s) pending in the application. 

 Allowable Subject Matter
Claim(s) 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim(s) 1, 8 and 10 , the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor package recited in claim(s) 3 and 10 or a method for manufacturing a semiconductor package as recited in claim 8, particularly characterized a metal board and a first frame having curved side surfaces joined with a bond therebetween or a step of joining a metal board and a first frame having curved side surfaces with a bond therebetween, in combination with all other elements or steps of the semiconductor package or the method for manufacturing the semiconductor package recited in the claim(s).  The closest prior art of record to Miyauchi and Osakada in combination with Yasushi fails to recited the above noted claim limitations.  Claims 2, 4-7, 9, and 11-20 which either directly or indirectly depend from claims 1, 8 or 10, and which include all element/steps of claims 1, 8 or 10 are allowed for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/3/2022